DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of claims 1-7 and 10-15 in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that the amended claim 16 now includes all the subject matter from claim 1.  This is found persuasive and therefore the election requirement has been withdrawn. 

Drawings
2.	The drawings are objected to because several figures are not legible and deemed ready for publication. Such Figures include: Figure 1, Figure 8, Figures 10a-10b, Figures 11a-11b, and Figure 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
3.	Claim 2 is objected to because of the following informalities: “the portions” should be amended to read “the dissected portions” as previously claimed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7, 10-16, 18-21, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, “the laser power” lacks antecedent basis since it has yet to be claimed.
	In further regards to claim 1, “the intended performance” lacks antecedent basis since it has yet to be claimed.
	In regards to claim 2, it is unclear if “a calibration function” is the same calibration function as previously claimed or if this is a new calibration function. For examination purposes, the Examiner is interpreting this as the same calibration function as previously claimed.
	In regards to claim 16, “the scan region” lacks antecedent basis since it has yet to be claimed.
	In further regards to claim 16, “the intended performance” lacks antecedent basis since it has yet to be claimed.
	Claims 3-7, 10-15, 18-21, and 28 are rejected by virtue of their dependency.

Allowable Subject Matter
5. 	Claims 1-7, 10-16, 18-21, and 28 are currently rejected under 112(b), but would be allowable if rewritten to correct for the 112(b) rejections. Currently independent claims 1 and 16 contain subject matter which is not found in the art. Such matter includes the controller being configured with a calibration function obtained by calibrating refractive index change induced in test ocular tissue by femtosecond laser writing as a function of laser exposure by writing test patterns in sections of one or more enucleated ocular globes with a femtosecond laser at different laser exposures for different sections of the test patterns. 
	Some pertinent art includes Knox (US 20160144580 A1) and Knox (US 20120310223 A1) which both disclose refractive index writing system that include laser sources, scanners, objective lens, and calibrated controllers for controlling the laser power and scan speed in order 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR LINDSEY CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 March 2022